Broyles, C. J.
1. This was an action for libel. The defendant interposed a demurrer consisting of general and special grounds. The court passed an order sustaining certain parts of the demurrer and striking certain portions of the petition, and striking certain other paragraphs of the petition unless they should be amended within ten days to meet the demurrers. The plaintiff did not attempt to so amend his petition, but excepted to the entire order of the court. Subsequently the court sustained the demurrer and dismissed the action. Held: The court erred in dismissing paragraphs 9 and 12 of the petition and in ordering that they be amended within ten days. The other parts of the order were not erroneous. The petition set out a cause of action and was improperly dismissed on general demurrer.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

J. M. Lang, for plaintiff.
J. H. Paschall, for defendant.